Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-142077, 333-124611, 333-08634, 333-08636, 333-64296, and 333-19981on Form S-8 of CPI Corporation of our report dated July 28, 2005 relating to the financial statements of Portrait Corporation of America, Inc., and subsidiaries for the year ended January 30, 2005 appearing in this Amendment No. 1 to the Current Report on Form 8-K/A of CPI Corporation. /s/ Deloitte & Touche LLP Deloitte & Touche LLP Charlotte, North Carolina June 29, 2007
